—Order, Supreme Court, New York County (Myriam Altman, J.), entered August 17, 1993, which granted plaintiff’s motion for default judgment, and denied defendant’s cross motion to compel acceptance of the answer, unanimously affirmed, with costs.
We reject defendant’s objections to the affidavits of service as unpreserved (Nelson v Times Sq. Stores Corp., 110 AD2d 691), and hold that it was not error for the IAS Court to conclude that defendant’s "conclusory and evasive” affidavit was insufficient to raise any issue as to the propriety of service sufficient to excuse this default on the grounds of lack of notice (CPLR 317, 5015). Concur—Murphy, P. J., Carro, Asch, Nardelli and Williams, JJ.